Citation Nr: 0831228	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, paranoid type, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the veteran's claim to 
reopen and denied service connection. 


FINDINGS OF FACT

1.  In a May 1999 decision, the RO denied the veteran's claim 
to reopen a claim for service connection for schizophrenia; 
he was notified of the determination and of his appellate 
rights, but he did not appeal the determination and the 
decision became final.

2.  The evidence received since the May 1999 decision is not 
duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
veteran's claim for service connection for schizophrenia.

3.  The veteran's schizophrenia had its onset in service.  


CONCLUSIONS OF LAW

1.  The May 1999 decision that denied reopening the claim of 
entitlement to service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the May 1999 decision that denied 
reopening of the veteran's schizophrenia claim is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to service connection for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this decision, the Board reopens the veteran's 
schizophrenia claim and grants the claim in full.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

In a March 1975 rating decision, the RO denied service 
connection for schizophrenia on the basis that his 
schizophrenia was a pre-existing condition that was not 
aggravated by service.  In May 1999, the RO disallowed the 
veteran's request to reopen this claim, noting that he had 
failed to submit new and material evidence.

The evidence of record at the time of the May 1999 decision 
consisted of the veteran's service medical records, private 
treatment records dated from January 1975, a VA examination 
report dated in December 1978, and post-service VA treatment 
records dated from February 1983.

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the RO's May 1999 decision, statements from the 
veteran's father and brothers; letters from the veteran's 
private physician, William C. Winters, M.D., dated in March 
2003 and February 2004; VA treatment records dated from 
October 2000 to January 2001; and a VA examination report 
from April 2005, have been associated with the claims file.  
Significantly, in a February 2004 letter, Dr. Winters 
reported that the veteran developed symptoms of schizophrenia 
while he was serving in the military and that, upon review of 
the claims file, he could not find any indication that this 
condition existed prior to service.  Additionally, the April 
2005 VA examiner noted that although the veteran was examined 
by a psychiatrist in October 1966, he was not diagnosed with 
schizophrenia at that time, which indicates that this 
condition developed during service rather than before 
service.  

The veteran's claim was previously denied because there was 
no evidence of aggravation of the veteran's pre-existing 
schizophrenia during service.  The evidence submitted since 
May 1999 shows that the veteran's schizophrenia was not a 
pre-existing condition, but rather, was incurred during 
service.  This evidence is new in that it had not previously 
been submitted.  It is also material insofar as it relates to 
a previously unestablished fact necessary to substantiate the 
appellant's claim, namely whether the veteran's currently 
diagnosed schizophrenia was incurred during, or caused by, 
military service.  The additional evidence being both new and 
material, the appellant's claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

II.  Service Connection

The veteran contends that his currently diagnosed 
schizophrenia, paranoid type, was incurred during service due 
to the stress of being drafted.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  With chronic diseases shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected.  38 C.F.R. § 3.303(b) 
(2007).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  Id.  A veteran may also be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that psychosis is a chronic 
diseases listed at 38 C.F.R. § 3.307(a) (2007).  When a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.   38 C.F.R. § 
3.303(b), see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. May 
1, 2008) (holding that when a chronic disease is identified 
in service and at any time after service, service connection 
will be granted without the need for nexus evidence).  

The issue on this appeal is whether the veteran's 
schizophrenia was incurred during, or caused by, an event or 
injury in service.  

Service medical records show that on the veteran's June 1966 
entrance examination, no psychiatric condition was noted.  
Further, the veteran underwent a psychiatric examination in 
October 1966, ten days after entrance to service, due to 
alleged homosexual tendencies; the doctor reported that the 
veteran was severely and chronically sexually deviant, as 
manifested by overt homosexuality, and therefore was impaired 
for further military duty.  However, the doctor also reported 
that the vetean was mentally responsible and that there were 
no mental or physical defects warranting admission to medical 
channels.  Finally, the doctor recommended that the veteran 
be separated from the military because his diagnosed sexual 
deviance was not amenable to psychiatric treatment.  

In March 1967, the veteran underwent a second psychiatric 
evaluation regarding administrative separation due to alleged 
homosexual tendencies.  The doctor again diagnosed the 
veteran with severe, chronic sexual deviance manifested by 
overt homosexuality, which impaired him from further military 
duty.  Again, however, the doctor noted that the veteran was 
mentally responsible, was free from mental defect, disease, 
or derangement, and had no mental or physical defects 
warranting admission to medical channels.  

Schizophrenia was not noted until April 1974, when a 
narrative summary provided a brief chronological history of 
the veteran from childhood to present.  This summary noted 
that the veteran's pre-service medical history was negative 
and that his chief complaint was admittance to psychiatry 
treatment for the third time.  The veteran had been admitted 
to the Northeastern Psychiatric Hospital in July 1973 for two 
weeks and was found to be acutely psychotic and experiencing 
auditory and visual hallucinations; he was re-admitted to the 
same hospital one week later, this time for four months, and 
was again found to be acutely psychotic, as well as having a 
severe thought disorder, marked psychomotor retardation, 
depression, and paranoia.  Two weeks later, he was 
hospitalized for observation and was then transferred to 
confinement at Fort Dix.  He was re-hospitalized two weeks 
later after becoming progressively more withdrawn, mute, and 
refusing to eat.  Upon mental examination, the veteran was 
found to have chronic and severe schizophrenia manifested by 
withdrawal, a flat affect, psychomotor retardation, a history 
of paranoid psychosis with hallucinations and delusions, 
stress, chronic development difficulties, hallucinogen abuse, 
marked impairment for further military service, and 
considerable impairment for further social and industrial 
capacities.  It was recommended that the veteran be referred 
to a medical board for separation from the military due to 
unfitness for duty.  

An April 1974 medical board determined that the veteran was 
physically unfit for retention in active duty due to chronic 
and severe schizophrenia.  On his April 1974 medical 
examination, he was noted to have chronic and severe 
schizophrenia and on his April 1974 discharge examination, it 
was noted that the veteran had been treated for a mental 
condition and was being discharged for mental unfitness; 
reference was made to the medical board report. 

Post-service, the veteran underwent a VA psychiatric 
examination in December 1978; the examiner provided a brief 
history of the veteran since entrance to service and, upon 
examination, diagnosed the veteran with paranoid 
schizophrenia, currently in remission.  The examiner gave a 
guarded prognosis, reporting that the veteran had a tendency 
to have exacerbations and remissions, but his ability to earn 
a living on a continuing basis was problematic.  The examiner 
recommended that the veteran be supervised concerning his 
mental health and neurologic medication indefinitely, and 
noted that his past history indicated that he could not hold 
a job and it was doubtful if he ever could do so.  

VA treatment records, dated from February to November 1983, 
reveal treatment for schizophrenia, including medication 
refills.   Additionally, he was hospitalized from December 
2000 to January 2001 for his schizophrenia.  

The veteran sought an independent re-evaluation of his 
condition by Dr. Winters in February 2003.  Dr. Winters 
subsequently submitted several letters regarding the 
veteran's psychiatric history.  In a March 2003 letter, he 
reported that, based on a review of his military records, the 
veteran became ill shortly after entering the military and 
went on to have many years of illness and multiple 
hospitalizations.  Additionally, as mentioned above, in a 
February 2004 letter, Dr. Winters reported that it was 
reasonably certain that the veteran's schizophrenia could 
have been exacerbated and/or caused by military service and 
that this condition did not appear to have been pre-existing.  
Finally, Dr. Winters reported that the veteran's 
syptomatology was consistent with schizoaffective disorder, 
bipolar type.  

The veteran underwent a VA examination in April 2005. At the 
outset of the examination report, the examiner indicated that 
he had reviewed the veteran's claims folder.  After 
discussing his pertinent history and the findings of his 
physical examination, he diagnosed the veteran with a chronic 
schizoaffective disorder.  The examiner then gave a brief 
discussion regarding the unknown etiology of schizophrenia in 
general and reported that the exact etiology of the veteran's 
schizophrenia could not be determined without resorting to 
speculation; however, he went on to note that while the 
veteran was seen by a psychiatrist in October 1966, he was 
not diagnosed with schizophrenia at that time, supporting the 
hypothesis that the condition developed during service rather 
than before.   

Based on the foregoing, the Board finds that the veteran's 
schizophrenia was caused by, or incurred during, his period 
of active duty service.  The evidence of record fails to show 
that the veteran was treated for, or diagnosed with, 
schizophrenia prior to entrance to service in October 1966.  
Rather, a June 1966 entrance examination and October 1966 
psychiatric evaluation were negative for schizophrenia.  The 
veteran was not treated for a mental illness until July 1973 
and was not diagnosed with schizophrenia until April 1974.  
Following a medical board proceeding, the veteran was 
separated from service due to his schizophrenia, which was 
also noted on his separation examination.  Since separation 
from service, the veteran has continued treatment for his 
chronic paranoid schizophrenia.  

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic 
disease, such as psychosis, is shown in service and the same 
chronic disease subsequently manifests at a later date.  38 
C.F.R. § 3.303(b); Groves.  Therefore, the veteran meets the 
criteria for service connection for chronic schizophrenia, 
paranoid type.  He was first diagnosed with this condition 
during military service, he has had a continuity of 
schizophrenia symptomatology since separation from service, 
requiring perpetual medication and occasional 
hospitalization, and he is currently diagnosed with chronic 
schizoaffective disorder.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for schizophrenia is granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia, paranoid 
type, is reopened.

Service connection for schizophrenia, paranoid type, is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


